Per Curiam.
This is a contest between the relator and respondent over an election, involving the' right to the office of road supervisor in road district No. 19 of King county, state of Washington, for the term of one year, to commence on the first Tuesday of January, 1901. Inasmuch as the term of office has expired, and there is no subject matter upon which the judgment of this court can operate, this cause will be dismissed under the rule announced in State ex rel. Daniels v. Prosser, 16 Wash. 608 *317(48 Pac. 262) ; State ex rel. Coiner v. Wickersham, 16 Wash. 161 (47 Pac. 421) ; and Hice v. Orr, 16 Wash. 163 (47 Pac. 424).